Citation Nr: 0618369	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  05-35 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to July 
1974.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO), which granted service connection for 
PTSD and assigned a 30 percent evaluation.  During the 
pendency of the appeal, the veteran's claims file was 
transferred to the St. Petersburg, Florida RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in March 2006, the veteran 
requested a hearing before a Veterans Law Judge (VLJ), 
sitting at the RO.  Thus, the RO should schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2005).

Accordingly, the case is REMANDED to the RO for the following 
action:

Schedule the veteran for hearing at the 
St. Petersburg RO before a VLJ.  Notify 
the veteran in writing of the date, time 
and location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request, or if he 
fails to report for the scheduled hearing 
without good cause, the claims file 
should be returned to the Board, in 
accordance with appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


